DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-15, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “calculate an amount of change in the operation load for an indoor unit connected to the at least one fluid-refrigerant heat exchanger based on the calculated operation load” (lines 5-7) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in the operation load” based on “the calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.


Regarding claim 3, the recitation “determine the opening degree of the at least one refrigerant control valve by applying the amount of change in the operation load by a first ratio, when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a cooling mode, and determine the opening degree of the at least one refrigerant control valve by applying the amount of change in the operation load by a second ratio which is smaller than the first ratio, when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a heating mode” (emphasis added) (lines 2-9) renders the claim indefinite as the meets and bounds of the claim are unclear.
As noted in the rejection of claim 2 above, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
It is also unclear how the opening degree of the at least one refrigerant control valve is being determined.  Namely, it is unclear how “the amount of change in the operation load”, “the first ratio”, and “the second ratio” are related to each other and how these concepts are employed in order to determine the opening degree of the at least one refrigerant control valve.
Regarding claim 4, the recitation “calculate the amount of change in the operation load for all of the plurality of indoor units based on the calculated operation load” (lines 2-3) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in the operation load” based on “the calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
Regarding claim 5, the recitation “the at least one refrigerant control valve is disposed in the liquid pipe” (emphasis added) (lines 4-5) renders the claim indefinite.  Since the claims previous set forth that the heat pump includes “a hybrid unit including at least one fluid-refrigerant heat exchanger that exchanges heat between the refrigerant supplied from the outdoor unit and a fluid, and at least one refrigerant control valve that controls an amount of refrigerant flowing through the at least one fluid-refrigerant heat exchanger” (emphasis added) (claim 1, lines 4-7) it is understood that a refrigerant circulates through the outdoor unit and liquid circulates through the indoor unit.  However, it is unclear if the at least one control valve controls flow of refrigerant as recited in claim 1 or if the at least one control valve controls flow of fluid as recited in claim 5.  For examination purposes it is assumed that the at least one control valve controls flow of refrigerant as recited in claim 1.
Regarding claim 7, the recitation “calculate each of a first amount of change in a first operation load for an indoor unit connected to a first fluid-refrigerant heat exchanger of the plurality of fluid- refrigerant heat exchangers and a second amount of change in a second operation load for an indoor unit connected to a second fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers” (lines 2-6) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in an operation load” based on “a calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in an operation load and how this differs from a calculated operation load.
Regarding claim 10, the recitation “calculating an amount of change in the operation load for an indoor unit connected to the at least one fluid-refrigerant heat exchanger, based on the calculated operation load” (lines 6-8) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in the operation load” based on “the calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
Regarding claim 11, the recitation “determining the opening degree of the at least one refrigerant control valve by applying the amount of change in the operation load by a first ratio, when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a cooling mode, and determining the opening degree of the at least one refrigerant control valve by applying the amount of change in the operation load by a second ratio which is smaller than the first ratio, when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a heating mode” (emphasis added) (lines 3-10) renders the claim indefinite as the meets and bounds of the claim are unclear.
As noted in the rejection of claim 10 above, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
It is also unclear how the opening degree of the at least one refrigerant control valve is being determined.  Namely, it is unclear how “the amount of change in the operation load”, “the first ratio”, and “the second ratio” are related to each other and how these concepts are employed in order to determine the opening degree of the at least one refrigerant control valve.

Regarding claim 12, the recitation “calculating the amount of change in the operation load for all of the plurality of indoor units, based on the calculated operation load” (lines 2-3) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in the operation load” based on “the calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
Regarding claim 13, the recitation “the at least one refrigerant control valve is disposed in the liquid pipe” (emphasis added) (lines 4-5) renders the claim indefinite.  Since the claims previous set forth that the heat pump includes “at least one refrigerant control valve that controls an amount of refrigerant flowing through the at least one fluid-refrigerant heat exchanger” (emphasis added) (claim 8, lines 4-5) it is understood that a refrigerant circulates through the outdoor unit and liquid circulates through the indoor unit.  However, it is unclear if the at least one control valve controls flow of refrigerant as recited in claim 8 or if the at least one control valve controls flow of fluid as recited in claim 13.  For examination purposes it is assumed that the at least one control valve controls flow of refrigerant as recited in claim 8.
Regarding claim 15, the recitation “calculating of the amount of change in the operation load includes calculating each of a first amount of change in a first operation load for an indoor unit connected to a first fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers and a second amount of change in a second operation load for an indoor unit connected to a second fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers” (lines 2-6) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in an operation load” based on “a calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in an operation load and how this differs from a calculated operation load.
Regarding claim 16, the recitation “calculate an amount of change in the operation load for an indoor unit connected to the at least one fluid-refrigerant heat exchanger, based on the calculated operation load for the indoor unit” (lines 12-14) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in the operation load” based on “the calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
Regarding claim 16, the recitation “determine the opening degree of the at least one refrigerant control valve by applying the amount of change in the operation load by a first ratio, when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a cooling mode, and determine the opening degree of the at least one refrigerant control valve by applying the amount of change in the operation load by a second ratio which is smaller than the first ratio, when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a heating mode” (emphasis added) (lines 15-22) renders the claim indefinite as the meets and bounds of the claim are unclear.
As noted above, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
It is also unclear how the opening degree of the at least one refrigerant control valve is being determined.  Namely, it is unclear how “the amount of change in the operation load”, “the first ratio”, and “the second ratio” are related to each other and how these concepts are employed in order to determine the opening degree of the at least one refrigerant control valve.
Regarding claim 17, the recitation “calculate the amount of change in the operation load for all of the plurality of indoor units, based on the calculated operation load” (lines 2-3) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in the operation load” based on “the calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in the operation load and how this differs from the calculated operation load.
Regarding claim 18, the recitation “the at least one refrigerant control valve is disposed in the liquid pipe” (emphasis added) (lines 4-5) renders the claim indefinite.  Since the claims previous set forth that the heat pump includes “at least one refrigerant control valve that controls an amount of refrigerant flowing through the at least one fluid-refrigerant heat exchanger” (emphasis added) (claim 16, lines 6-7) it is understood that a refrigerant circulates through the outdoor unit and liquid circulates through the indoor unit.  However, it is unclear if the at least one control valve controls flow of refrigerant as recited in claim 16 or if the at least one control valve controls flow of fluid as recited in claim 18.  For examination purposes it is assumed that the at least one control valve controls flow of refrigerant as recited in claim 16.
Regarding claim 20, the recitation “calculate each of a first amount of change in a first operation load for an indoor unit connected to a first fluid-refrigerant heat exchanger of the plurality of fluid- refrigerant heat exchangers and a second amount of change in a second operation load for an indoor unit connected to a second fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers” (lines 2-6) renders the claim indefinite.  It is unclear how the controller is configured to “calculate an amount of change in an operation load” based on “a calculated operation load”.  Specifically, it is unclear what constitutes an amount of change in an operation load and how this differs from a calculated operation load.
Claims 6, 14, and 19 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (US 2014/0150483).
Regarding claim 1, Takayama et al. (The Figure 7 embodiment, which is a variation of an indoor unit utilized in combination with an outdoor unit of the Figure 1 embodiment as noted in paragraph 119) discloses a heat pump, comprising:
An outdoor unit (1) including a compressor (11) that compresses a refrigerant (Paragraph 24) and an outdoor heat exchanger (13) that exchanges heat between the refrigerant and outdoor air (Paragraph 25),
A hybrid unit (3a) including at least one fluid-refrigerant heat exchanger (31a, 31b) that exchanges heat between the refrigerant supplied from the outdoor unit and a fluid (Paragraph 26), and at least one refrigerant control valve (32a, 32b) that controls an amount of refrigerant flowing through the at least one fluid-refrigerant heat exchanger (Paragraph 50: The at least one refrigerant control valve is configured with a variable opening degree),
A plurality of indoor units (2a, 2b, 2c) each including an indoor heat exchanger (35a, 35b, 35c) that exchanges heat between the fluid supplied from the hybrid unit and indoor air (Paragraph 52), and
A controller (201) configured to: calculate operation loads of the plurality of indoor units (Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units), and control an opening degree of the at least one refrigerant control valve based on the operation loads of the plurality of indoor units (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve  based upon the calculated operation loads).
Regarding claim 2, Takayama et al. discloses a heat pump as discussed above, where the controller is configured to:
Calculate the operation loads based on at least one of power on/off, a predetermined temperature, an indoor temperature, an operation mode, or power consumption of the plurality of indoor units (e.g. a predetermined temperature of an indoor space conditioned by the indoor units, which in part defines the cooling/heating loads of the indoor units) (Paragraph 71, see also Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units), and
Calculate an amount of change in the operation load for an indoor unit connected to the at least one fluid-refrigerant heat exchanger based on the calculated operation load (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads), and
Determine an opening degree of the at least one refrigerant control valve based on the calculated amount of change in the operation load (Paragraphs, 13, 117, and 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation load and changes in cooling/heating loads).
Regarding claim 8, Takayama et al. (The Figure 7 embodiment, which is a variation of an indoor unit utilized in combination with an outdoor unit of the Figure 1 embodiment as noted in paragraph 119) discloses a method for operating a heat pump including an outdoor unit (1), a hybrid unit (3a), and a plurality of indoor units (2a, 2b, 2c), the method comprising:
Calculating operation loads of the plurality of indoor units (Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units), and 
Controlling an opening degree of at least one refrigerant control valve that controls an amount of refrigerant flowing through at least one fluid-refrigerant heat exchanger that exchanges heat between the refrigerant and a fluid, based on the operation loads of the plurality of indoor units (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation loads).
Regarding claim 9, Takayama et al. discloses a method as discussed above, where the outdoor unit includes a compressor (11) that compresses a refrigerant (Paragraph 24) and an outdoor heat exchanger (13) that exchanges heat between the refrigerant and outdoor air (Paragraph 25),
Where the hybrid unit includes the at least one fluid-refrigerant heat exchanger (31a, 31b) that receives the refrigerant from the outdoor unit and the at least one refrigerant control valve (32a, 32b) (Figure 1), and
Where the plurality of indoor units each includes an indoor heat exchanger (35a, 35b, 35c) that exchanges heat between the fluid supplied from the hybrid unit and indoor air (Paragraph 52).
Regarding claim 10, Takayama et al. discloses a method as discussed above, where the calculating of the operation loads includes calculating the operation loads based on at least one of power on/off, a predetermined temperature, an indoor temperature, an operation mode, or power consumption of the plurality of indoor units (e.g. a predetermined temperature of an indoor space conditioned by the indoor units, which in part defines the cooling/heating loads of the indoor units) (Paragraph 71, see also Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units), and the controlling of the opening degree of the at least one refrigerant control valve includes:
Calculating an amount of change in the operation load for an indoor unit connected to the at least one fluid-refrigerant heat exchanger, based on the calculated operation load (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads); and
Determining the opening degree of the at least one refrigerant control valve based on the calculated amount of change in the operation load (Paragraphs, 13, 117, and 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation load and changes in cooling/heating loads).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (US 2014/0150483).
Regarding claim 3, Takayama et al. discloses a heat pump as discussed above, where the controller is configured to:
Determine the opening degree of the at least one refrigerant control valve (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve) by applying the amount of change in the operation load by a first ratio (Paragraph 56: An opening degree corresponding to a cooling mode) when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a cooling mode (Paragraphs 56 and 124: The controller is configured to determine the opening degree of the at least one refrigerant control valve in cooling/heating modes), and
Determine the opening degree of the at least one refrigerant control valve (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve) by applying the amount of change in the operation load by a second ratio (Paragraph 56: An opening degree corresponding to a heating mode) when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a heating mode (Paragraphs 56 and 124: The controller is configured to determine the opening degree of the at least one refrigerant control valve in cooling/heating modes).
Takayama et al. fails to explicitly disclose applying the amount of change in the operation load by a first ratio and applying the amount of change in the operation load by a second ratio which is smaller than the first ratio.  Takayama et al. do(es), however, disclose that the opening degree of the at least one refrigerant control valve is changed based upon at least heat pump operating mode (Paragraph 56: Opening degree is changed to achieve a predetermined refrigerant superheat and/or subcooling). Therefore, a ratio by which the opening degree of at least one refrigerant control valve is changed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that controlling the opening degree of at least one refrigerant control valve increases or decreases an amount of heat added to or removed from the refrigerant.  Therefore, since the general conditions of the claim, i.e. that a ratio by which an opening degree of at least one refrigerant control valve is changed based upon at least heat pump operating mode, were disclosed in the prior art by Takayama et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure first and second ratios as disclosed by Takayama such that the second ratio is smaller than the first ratio to improve heat pump operation by operatively controlling an amount of heat added to (or removed) from the refrigerant in a cooling mode (or a heating mode) such that the heat pump efficiently achieves target operation loads (e.g. maintaining refrigerant temperature and pressure within safe limits) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Takayama et al. discloses a heat pump as discussed above, where the controller is configured to:
Calculate the amount of change in the operation load for all of the plurality of indoor units, based on the calculated operation load (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads), and
Determine an operating frequency of the compressor based on the amount of change in the operation load for all of the plurality of indoor units (Paragraphs, 13, 116, and 124: The controller is configured to adjust an operating frequency of the compressor based upon the calculated operation load and changes in cooling/heating loads).
Regarding claim 11, Takayama et al. discloses method as discussed above, where the controller is configured to:
Determine the opening degree of the at least one refrigerant control valve (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve) by applying the amount of change in the operation load by a first ratio (Paragraph 56: An opening degree corresponding to a cooling mode) when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a cooling mode (Paragraphs 56 and 124: The controller is configured to determine the opening degree of the at least one refrigerant control valve in cooling/heating modes), and
Determine the opening degree of the at least one refrigerant control valve (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve) by applying the amount of change in the operation load by a second ratio (Paragraph 56: An opening degree corresponding to a heating mode) when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a heating mode (Paragraphs 56 and 124: The controller is configured to determine the opening degree of the at least one refrigerant control valve in cooling/heating modes).
Takayama et al. fails to explicitly disclose applying the amount of change in the operation load by a first ratio and applying the amount of change in the operation load by a second ratio which is smaller than the first ratio.  Takayama et al. do(es), however, disclose that the opening degree of the at least one refrigerant control valve is changed based upon at least heat pump operating mode (Paragraph 56: Opening degree is changed to achieve a predetermined refrigerant superheat and/or subcooling). Therefore, a ratio by which the opening degree of at least one refrigerant control valve is changed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that controlling the opening degree of at least one refrigerant control valve increases or decreases an amount of heat added to or removed from the refrigerant.  Therefore, since the general conditions of the claim, i.e. that a ratio by which an opening degree of at least one refrigerant control valve is changed based upon at least heat pump operating mode, were disclosed in the prior art by Takayama et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure first and second ratios as disclosed by Takayama such that the second ratio is smaller than the first ratio to improve heat pump operation by operatively controlling an amount of heat added to (or removed) from the refrigerant in a cooling mode (or a heating mode) such that the heat pump efficiently achieves target operation loads (e.g. maintaining refrigerant temperature and pressure within safe limits) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Takayama et al. discloses a method as discussed above, further comprising:
Calculating the amount of change in the operation load for all of the plurality of indoor units, based on the calculated operation load (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads), and
Determining an operating frequency of the compressor based on the amount of change in the operation load for all of the plurality of indoor units (Paragraphs, 13, 116, and 124: The controller is configured to adjust an operating frequency of the compressor based upon the calculated operation load and changes in cooling/heating loads).
Regarding claim 16, Takayama et al. (The Figure 7 embodiment, which is a variation of an indoor unit utilized in combination with an outdoor unit of the Figure 1 embodiment as noted in paragraph 119) discloses a heat pump, comprising:
An outdoor unit (1) including a compressor (11) that compresses a refrigerant (Paragraph 24) and an outdoor heat exchanger (13) that exchanges heat between the refrigerant and outdoor air (Paragraph 25),
A hybrid unit (3a) including at least one fluid-refrigerant heat exchanger (31a, 31b) that exchanges heat between the refrigerant supplied from the outdoor unit and a fluid (Paragraph 26), and at least one refrigerant control valve (32a, 32b) that controls an amount of refrigerant flowing through the at least one fluid-refrigerant heat exchanger (Paragraph 50: The at least one refrigerant control valve is configured with a variable opening degree),
A plurality of indoor units (2a, 2b, 2c) each including an indoor heat exchanger (35a, 35b, 35c) that exchanges heat between the fluid supplied from the hybrid unit and indoor air (Paragraph 52), and
A controller (201) configured to:
Calculate operation loads of the plurality of indoor units (Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units), calculate an amount of change in the operation load for an indoor unit connected to the at least one fluid-refrigerant heat exchanger based on the calculated operation load for the indoor unit (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads), and
Determine the opening degree of the at least one refrigerant control valve (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve) by applying the amount of change in the operation load by a first ratio (Paragraph 56: An opening degree corresponding to a cooling mode) when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a cooling mode (Paragraphs 56 and 124: The controller is configured to determine the opening degree of the at least one refrigerant control valve in cooling/heating modes), and
Determine the opening degree of the at least one refrigerant control valve (Paragraph 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve) by applying the amount of change in the operation load by a second ratio (Paragraph 56: An opening degree corresponding to a heating mode) when the operation mode of the indoor unit connected to the at least one fluid-refrigerant heat exchanger is a heating mode (Paragraphs 56 and 124: The controller is configured to determine the opening degree of the at least one refrigerant control valve in cooling/heating modes).
Takayama et al. fails to explicitly disclose applying the amount of change in the operation load by a first ratio and applying the amount of change in the operation load by a second ratio which is smaller than the first ratio.  Takayama et al. do(es), however, disclose that the opening degree of the at least one refrigerant control valve is changed based upon at least heat pump operating mode (Paragraph 56: Opening degree is changed to achieve a predetermined refrigerant superheat and/or subcooling). Therefore, a ratio by which the opening degree of at least one refrigerant control valve is changed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that controlling the opening degree of at least one refrigerant control valve increases or decreases an amount of heat added to or removed from the refrigerant.  Therefore, since the general conditions of the claim, i.e. that a ratio by which an opening degree of at least one refrigerant control valve is changed based upon at least heat pump operating mode, were disclosed in the prior art by Takayama et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure first and second ratios as disclosed by Takayama such that the second ratio is smaller than the first ratio to improve heat pump operation by operatively controlling an amount of heat added to (or removed) from the refrigerant in a cooling mode (or a heating mode) such that the heat pump efficiently achieves target operation loads (e.g. maintaining refrigerant temperature and pressure within safe limits) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Takayama et al. discloses a heat pump as discussed above, where the controller is configured to:
Calculate the amount of change in the operation load for all of the plurality of indoor units, based on the calculated operation load (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads), and
Determine an operating frequency of the compressor based on the amount of change in the operation load for all of the plurality of indoor units (Paragraphs, 13, 116, and 124: The controller is configured to adjust an operating frequency of the compressor based upon the calculated operation load and changes in cooling/heating loads).

Claims 5-7, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (US 2014/0150483), and further in view of Toya et al. (US 2014/0026603).
Regarding claims 5 and 18, Takayama et al. discloses a heat pump having the at least one refrigerant control valve as discussed above.  However, Takayama et al. does not teach or disclose the at least one fluid-refrigerant heat exchanger as connected to a high-pressure pipe through which a high-pressure gaseous refrigerant flows, a low-pressure pipe through which a low-pressure gaseous refrigerant flows, and a liquid pipe through which a liquid refrigerant flows, and where the at least one refrigerant control valve is disposed in the liquid pipe.
Toya et al. discloses a heat pump, comprising at least: an outdoor unit (e.g. 2a), at least one refrigerant control valve (e.g. 45a), and at least one fluid-refrigerant heat exchanger (e.g. 81a) where the at heat exchanger is connected to a high-pressure pipe (30a) through which a high-pressure gaseous refrigerant flows (Paragraph 33 and Figure 1), a low-pressure pipe (31a) through which a low-pressure gaseous refrigerant flows (Paragraph 33 and Figure 1), and a liquid pipe (32a) through which a liquid refrigerant flows (Paragraph 33 and Figure 1), and where the at least one refrigerant control valve is disposed in the liquid pipe (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the outdoor unit as disclosed by Takayama et al. with a high-pressure pipe and a low-pressure pipe and a liquid pipe as taught by Toya et al. to improve outdoor unit operating efficiency and safety by routing refrigerant through piping that is specifically adapted to refrigerant temperatures and pressures in the various modes of operation (Paragraphs 33-35 of Toya et al.).
Regarding claims 6 and 19, Takayama et al. discloses a heat pump having the at least one refrigerant control valve as discussed above,
Where the at least one fluid-refrigerant heat exchanger comprises a plurality of the fluid-refrigerant heat exchangers (31a, 31b) and the at least one control valve comprises a plurality of the refrigerant control valves (32a, 32b) respectively corresponding to the plurality of fluid-refrigerant heat exchangers (Figure 1), and
Where each of the plurality of indoor units is connected (i.e. fluidically) to two or more of the plurality of fluid-refrigerant heat exchangers and receives the fluid from any one of the two or more fluid-refrigerant heat exchangers depending on the operation mode (Figure 7: The indoor units 35a, 35b, 35c are connected to each of the fluid-refrigerant heat exchangers 31a, 33a).
Regarding claims 7 and 20 Takayama et al. discloses a heat pump having the at least one refrigerant control valve as discussed above, where the controller is configured to:
calculate each of a first amount of change in a first operation load (e.g. a load of a first one of the plurality of indoor unites 35a) for an indoor unit connected to a first fluid-refrigerant heat exchanger of the plurality of fluid- refrigerant heat exchangers and a second amount of change in a second operation load (e.g. a load of a second one of the plurality of indoor unites 35b) for an indoor unit connected to a second fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads)
Determine an opening degree of a first refrigerant control valve (e.g. 32a) of the plurality of refrigerant control valves that controls an amount of refrigerant flowing through the first fluid-refrigerant heat exchanger, based on the amount of change in the first operation load (Paragraphs, 13, 117, and 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation load and changes in cooling/heating loads), and
Determine an opening degree of a second refrigerant control valve (e.g. 32b) of the plurality of refrigerant control valves that controls an amount of refrigerant flowing through the second fluid-refrigerant heat exchanger, based on the amount of change in the second operation load (Paragraphs, 13, 117, and 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation load and changes in cooling/heating loads).
Regarding claim 13, Takayama et al. discloses a method having the at least one refrigerant control valve as discussed above.  However, Takayama et al. does not teach or disclose the at least one fluid-refrigerant heat exchanger as connected to a high-pressure pipe through which a high-pressure gaseous refrigerant flows, a low-pressure pipe through which a low-pressure gaseous refrigerant flows, and a liquid pipe through which a liquid refrigerant flows, and where the at least one refrigerant control valve is disposed in the liquid pipe.
Toya et al. discloses a heat pump, comprising at least: an outdoor unit (e.g. 2a), at least one refrigerant control valve (e.g. 45a), and at least one fluid-refrigerant heat exchanger (e.g. 81a) where the at heat exchanger is connected to a high-pressure pipe (30a) through which a high-pressure gaseous refrigerant flows (Paragraph 33 and Figure 1), a low-pressure pipe (31a) through which a low-pressure gaseous refrigerant flows (Paragraph 33 and Figure 1), and a liquid pipe (32a) through which a liquid refrigerant flows (Paragraph 33 and Figure 1), and where the at least one refrigerant control valve is disposed in the liquid pipe (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the outdoor unit as disclosed by Takayama et al. with a high-pressure pipe and a low-pressure pipe and a liquid pipe as taught by Toya et al. to improve outdoor unit operating efficiency and safety by routing refrigerant through piping that is specifically adapted to refrigerant temperatures and pressures in the various modes of operation (Paragraphs 33-35 of Toya et al.).
Regarding claim 14, Takayama et al. discloses a method as discussed above, where the at least one fluid-refrigerant heat exchanger comprises a plurality of the fluid-refrigerant heat exchangers (31a, 31b) and the at least one refrigerant control valve comprises a plurality of the refrigerant control valves (32a, 32b) respectively corresponding to the plurality of fluid-refrigerant heat exchangers (Figure 1), and
Where each of the plurality of indoor units is connected (i.e. fluidically) to two or more of the plurality of fluid-refrigerant heat exchangers and receives the fluid from any one of the two or more fluid-refrigerant heat exchangers depending on the operation mode (Figure 7: The indoor units 35a, 35b, 35c are connected to each of the fluid-refrigerant heat exchangers 31a, 33a).
Regarding claim 15, Takayama et al. discloses a method as discussed above, where calculating of the amount of change in the operation load (e.g. a load of a first one of the plurality of indoor unites 35a) includes calculating each of a first amount of change in a first operation load for an indoor unit connected to a first fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers and a second amount of change in a second operation load (e.g. a load of a second one of the plurality of indoor unites 35a) for an indoor unit connected to a second fluid-refrigerant heat exchanger of the plurality of fluid-refrigerant heat exchangers (Paragraphs 13 and Paragraph 124: The controller is configured to determine the cooling/heating loads of the indoor units and the controller is configured to detect changes in cooling/heating loads), and
Determining of the opening degree of the at least one refrigerant control valve (e.g. 32a) includes determining an opening degree of a first refrigerant control valve of the plurality of refrigerant control valves that controls an amount of refrigerant flowing through the first fluid-refrigerant heat exchanger, based on the amount of change in the first operation load (Paragraphs, 13, 117, and 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation load and changes in cooling/heating loads), and
Determining an opening degree of a second refrigerant control valve (e.g. 32b) of the plurality of refrigerant control valves that controls an amount of refrigerant flowing through the second fluid-refrigerant heat exchanger, based on the amount of change in the second operation load (Paragraphs, 13, 117, and 124: The controller is configured to adjust an opening degree of the at least one refrigerant control valve based upon the calculated operation load and changes in cooling/heating loads).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0225998 discloses a heat pump.
US 5,086,624 discloses a heat pump.
US 2012/0031130 discloses a heat pump.
US 2012/0031605 discloses a heat pump.
US 5,600,962 
discloses differences in controlling expansion valves in cooling versus heating modes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763        
                                                                                                                                                                                                /DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763